DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgement is made of amendment filed on 02/09/2009.  The amendments of Applicant are entered and have been considered by Examiner. Claims 1-30 were previously pending. Claims 1, 9, 22, 29, and 30 have been amended. Claims 8 and 26 are canceled. Claims 1-7, 9-25, 27-30 are now pending.

Response to Arguments
Applicant's arguments filed 09/09/2021 have been fully considered but they are not persuasive.

Applicant argues on Pages 9-10 of applicants’ remarks:
That is, Fodor merely mentions that a number of physical RBs used in the Full Duplex mode may be used for deriving values of Full Duplex maximum power reduction parameters. Fodor does not indicate that such physical RBs are associated with a “resource assignment” received by the wireless device.

Examiner respectfully disagrees.  As described in [0003], discloses In-band Full Duplex, FD,—or full duplex for short—technology makes it possible that a wireless node transmits and receives communication signals using overlapping or even identical frequency resources for reception and transmission simultaneously.  [0038], discloses physical resource blocks and resource elements scheduled for the UE that are used for FD transmissions. [0071], further discloses an FD radio bearer setup procedure, in 

Applicant’s arguments with respect to claim(s) 1-7, 9-25, 27-30  with respect to “subcarrier spacing” have been considered but are moot because the new ground of rejection relies on new prior art not applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4-5, 9, 12, 14, 16, 19, 22, 24-25, 28-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0098291 A1 to Fodor et al. (hereinafter “Fodor”) in view of US 2020/0296673 A1 to Ouchi et al. (hereinafter “Ouchi”)

Regarding Claim 1, Fodor teaches A method for wireless communication at a user equipment (UE), comprising: ([0011], discloses a method performed by a wireless device (UE))
receiving a resource assignment of a carrier for full-duplex communication; ([0003], discloses In-band Full Duplex, FD,—or full duplex for short—technology makes it possible that a wireless node transmits and receives communication signals using 
identifying a first set of parameters associated with a potential downlink signal from a base station;  ([0011], discloses receiving, from the network node (i.e. base station), information indicative of a downlink transmission power of the network node. [0016], further discloses calculating at least one Full Duplex maximum power reduction parameter based on at least one parameter related to uplink transmissions from the wireless device and on at least one parameter (i.e. first set of parameters) related to downlink transmissions from the network node.  [0043], further discloses using additional downlink parameters (i.e. first set of parameters associated with a potential downlink signal) signaled to the wireless device when deriving FD-MPR and FD-A-MPR)

determining, based at least in part on the identifying, a transmit power control for a first uplink signal in the full-duplex communication over the carrier;  ([0011], discloses obtaining at least one Full Duplex maximum power reduction parameter, based on the received information. The method further comprises determining uplink transmission power based on the at least one Full Duplex maximum power reduction parameter and transmitting an uplink signal to the network node, with the determined uplink transmission power, in the FD mode. [0094] of Fodor, “parameters related to UL transmissions of the wireless device are: modulation type and coding scheme of uplink, UL, signals transmitted by the wireless device in the FD mode, number of UL physical channels used in the FD mode (e.g. number of physical resource blocks, RBs, in LTE systems), UL channel bandwidth, a location of the UL physical channels used in FD Mode within the UL channel bandwidth, UL frequency band or carrier frequency, wireless device maximum UL transmission power (i.e. UE max nominal power) etc.”) 
transmitting, to the base station, the first uplink signal in a first slot formatted for the full-duplex communication. ([0011], discloses transmitting an uplink signal to the network node, with the determined uplink transmission power, in the FD mode. [0046], further discloses PRBs and resource elements used for FD transmissions. [0096], further discloses a physical resource is e.g. a resource block, but it can also be a time slot, subframe or other physical unit)
 a subcarrier spacing of the resource assignment, a transmit power control for a first uplink signal.
However, in a similar field of endeavor, Ouchi discloses in [0231] A maximum output power value may be determined at least based on some or all of information received from the base station apparatus (e.g., system information or RRC message), the MPR, the A-MPR, the P-MPR, and Δ.sub.IB,c. [0232], further disclsoes the base station apparatus configures the frequency and subcarrier spacing corresponding to the operating band used by the terminal apparatus, based on the received capability information and the operating band supported by the terminal apparatus. The terminal apparatus determines the MPR and A-MPR used to configure the uplink transmit power, based on the configured information. At that time, both the A-MPR for the operating band and the A-MPR corresponding to the subcarrier spacing may be determined, or the A-MPR for the subcarrier spacing corresponding to the operating band or configurable in the operating band may be determined. To be more specific, the A-MPR may be determined based on the operating band and/or the subcarrier spacing. The A-MPR may be determined based on at least the network signalling value corresponding to the operating band and/or subcarrier spacing. To be more specific, the maximum output power value of each uplink signal/uplink physical channel may be determined based on at least the operating band, the subcarrier spacing, and/or the network signalling value corresponding to the subcarrier spacing.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing of the invention to modify the teachings of Fodor to include the 


Regarding Claim 4, Fodor/Ouchi teaches The method of claim 1, further comprising: Fodor further teaches identifying a second set of parameters associated with the UE, the second set of parameters comprising at least a power class and a maximum power reduction for the full- duplex communication; and wherein the determining further comprises determining a configured transmit power for the UE based at least in part on identifying the first set of parameters and identifying the second set of parameters. (([0011], discloses obtaining at least one Full Duplex maximum power reduction parameter, based on the received information. The method further comprises determining uplink transmission power based on the at least one Full Duplex maximum power reduction parameter and transmitting an uplink signal to the network node, with the determined uplink transmission power, in the FD mode. [0016], further discloses calculating at least one Full Duplex maximum power reduction parameter based on at least one parameter related to uplink transmissions from the wireless device and on at least one parameter (i.e. first set of parameters) related to downlink transmissions from the network node.  [0006], discloses the maximum allowed UL transmit power depends on the power class the UE belongs to. [0036] and Table 6.2.3-1, illustrates Maximum Power Reduction for Power Class 1 and 3. [0091]-[0094], further discloses calculation of Full Duplex Maximum power reduction parameters)
The method of claim 4, wherein Fodor further teaches the configured transmit power comprises a maximum allowed transmit power at the UE. ([0006], discloses the maximum allowed UL transmit power depends on the power class the UE belongs to. [0010], discloses using additional parameters to limit the maximum transmit power that is allowed by the wireless device when using FD bearers)


Regarding Claim 9, Fodor/Ouchi teaches The method of claim 1, wherein Fodor further teaches the resource assignment comprises at least one of a number of resource blocks for the first uplink signal, a number of resource blocks for the potential downlink signal, or a resource block allocation between the first uplink signal and the potential downlink signal. ([0091]-[0094], discloses calculating Full Duplex maximum power reduction parameters based on parameters related to the wireless device uplink transmissions as well as parameters related to the network node downlink transmissions, including number of UL physical channels used in the FD mode, UL channel bandwidth, and a location of UL physical channels used in FD mode within the UL channel bandwidth, UL frequency band or carrier frequency)

Regarding Claim 12, Fodor/Ouchi teaches The method of claim 1, further comprising: Fodor further teaches configuring a second set of parameters for a power control command associated with the full-duplex communication; and wherein the determining is based at least in part on the configuring. (([0011], 

Regarding Claim 14, Fodor/Ouchi teaches The method of claim 1, further comprising: Fodor further teaches identifying a channel type of the potential downlink signal; and wherein the determining further comprises determining a power reduction for the transmit power control based at least in part on identifying the first set of parameters and identifying the channel type. (([0011], discloses obtaining at least one Full Duplex maximum power reduction parameter, based on the received information. The method further comprises determining uplink transmission power based on the at least one Full Duplex maximum power reduction parameter and transmitting an uplink signal to the network node, with the determined uplink transmission power, in the FD mode. [0016], further discloses calculating at least one Full Duplex maximum power reduction parameter based on at least one parameter related to uplink transmissions from the wireless device and on at least one parameter (i.e. first set of parameters) related to downlink transmissions from the network node.  

Regarding Claim 16, Fodor/Ouchi teaches The method of claim 1, further comprising: Fodor further teaches receiving the potential downlink signal on resources of the carrier; and wherein the identifying is based at least in part on processing the potential downlink signal. ([0095], further discloses examples of parameters related to DL transmissions of the network node are; downlink, DL, transmission power of the network node serving the wireless device in the FD mode, modulation type and coding scheme of DL signals transmitted by the network node (i.e. receiving potential downlink signal) serving the wireless device in FD mode, a number 

Regarding Claim 19, Fodor/Ouchi teaches The method of claim 1, wherein Fodor further teaches the first set of parameters are configured at the UE or indicated to the UE via one or more of a radio resource control indication, downlink control information, a control element of medium access control. ([0067], discloses FD maximum reduction parameters obtained via RRC signaling from network node)

Regarding Claim 22, Fodor teaches An apparatus for wireless communication, comprising: (Figure 8, illustrates wireless device)
a processor, memory in electronic communication with the processor; and instructions stored in the memory and executable by the processor to cause the apparatus to: (Figure 8 and [0106]-[0109] illustrates a wireless device for controlling transmission power of FD transmissions, comprising memory and processing circuitry)
receive a resource assignment of a carrier for full-duplex communication; ([0003], discloses In-band Full Duplex, FD,—or full duplex for short—technology makes it possible that a wireless node transmits and receives communication signals using 

identify a first set of parameters associated with a potential downlink signal from a base station;  ([0011], discloses receiving, from the network node (i.e. base station), information indicative of a downlink transmission power of the network node. [0016], further discloses calculating at least one Full Duplex maximum power reduction parameter based on at least one parameter related to uplink transmissions from the wireless device and on at least one parameter (i.e. first set of parameters) related to downlink transmissions from the network node.  [0043], further discloses using additional downlink parameters (i.e. first set of parameters associated with a potential 

determine, based at least in part on the identifying, a transmit power control for a first uplink signal in full-duplex communication over a carrier;  ([0011], discloses obtaining at least one Full Duplex maximum power reduction parameter, based on the received information. The method further comprises determining uplink transmission power based on the at least one Full Duplex maximum power reduction parameter and transmitting an uplink signal to the network node, with the determined uplink transmission power, in the FD mode. [0094] of Fodor, “parameters related to UL transmissions of the wireless device are: modulation type and coding scheme of uplink, UL, signals transmitted by the wireless device in the FD mode, number of UL physical channels used in the FD mode (e.g. number of physical resource blocks, RBs, in LTE systems), UL channel bandwidth, a location of the UL physical channels used in FD Mode within the UL channel bandwidth, UL frequency band or carrier frequency, wireless device maximum UL transmission power (i.e. UE max nominal power) etc.”) 
transmit, to the base station, the first uplink signal in a first slot formatted for the full-duplex communication. ([0011], discloses transmitting an uplink signal to the network node, with the determined uplink transmission power, in the FD mode. [0046], further discloses PRBs and resource elements used for FD transmissions. [0096], further discloses a physical resource is e.g. a resource block, but it can also be a time slot, subframe or other physical unit)
 a subcarrier spacing of the resource assignment, a transmit power control for a first uplink signal.
However, in a similar field of endeavor, Ouchi discloses in [0231] A maximum output power value may be determined at least based on some or all of information received from the base station apparatus (e.g., system information or RRC message), the MPR, the A-MPR, the P-MPR, and Δ.sub.IB,c. [0232], further disclsoes the base station apparatus configures the frequency and subcarrier spacing corresponding to the operating band used by the terminal apparatus, based on the received capability information and the operating band supported by the terminal apparatus. The terminal apparatus determines the MPR and A-MPR used to configure the uplink transmit power, based on the configured information. At that time, both the A-MPR for the operating band and the A-MPR corresponding to the subcarrier spacing may be determined, or the A-MPR for the subcarrier spacing corresponding to the operating band or configurable in the operating band may be determined. To be more specific, the A-MPR may be determined based on the operating band and/or the subcarrier spacing. The A-MPR may be determined based on at least the network signalling value corresponding to the operating band and/or subcarrier spacing. To be more specific, the maximum output power value of each uplink signal/uplink physical channel may be determined based on at least the operating band, the subcarrier spacing, and/or the network signalling value corresponding to the subcarrier spacing.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing of the invention to modify the teachings of Fodor to include the 


Claim 24 are rejected for having the same limitations as claim 4, except the claim is in apparatus format.
Claim 25 are rejected for having the same limitations as claim 6, except the claim is in apparatus format.
Claim 28 are rejected for having the same limitations as claim 12, except the claim is in apparatus format.

Regarding Claim 29, Fodor teaches A apparatus for wireless communication comprising: ([0011], discloses a method performed by a wireless device (UE))
means for receiving (Figure 8, illustrates receiver module 121) a resource assignment of a carrier for full-duplex communication; ([0003], discloses In-band Full Duplex, FD,—or full duplex for short—technology makes it possible that a wireless node transmits and receives communication signals using overlapping or even identical frequency resources for reception and transmission simultaneously.  [0038], discloses physical resource blocks and resource elements scheduled for the UE that are used for FD transmissions. [0071], further discloses an FD radio bearer setup procedure, in which a full duplex radio bearer is allocated to the wireless device. [0086], further discloses as part of the procedure, the base station typically allocates radio resources to the radio bearers necessary to deliver that service to the wireless device. [0094] of 
means for identifying  (Figure 8 and [0114], discloses obtainer 123) a first set of parameters associated with a potential downlink signal from a base station;  ([0011], discloses receiving, from the network node (i.e. base station), information indicative of a downlink transmission power of the network node. [0016], further discloses calculating at least one Full Duplex maximum power reduction parameter based on at least one parameter related to uplink transmissions from the wireless device and on at least one parameter (i.e. first set of parameters) related to downlink transmissions from the network node.  [0043], further discloses using additional downlink parameters (i.e. first set of parameters associated with a potential downlink signal) signaled to the wireless device when deriving FD-MPR and FD-A-MPR)
means for determining, (Figure 8 and [0116], discloses determiner 125) based at least in part on the identifying, a transmit power control for a first uplink signal in full-duplex communication over a carrier;  ([0011], discloses obtaining at least one Full Duplex maximum power reduction parameter, based on the received information. The method further comprises determining uplink transmission power based on the at least one Full Duplex maximum power reduction parameter and transmitting an uplink 
means for transmitting, (Figure 8 and [0117], discloses transmitter module 126) to the base station, the first uplink signal in a first slot formatted for the full-duplex communication. ([0011], discloses transmitting an uplink signal to the network node, with the determined uplink transmission power, in the FD mode. [0046], further discloses PRBs and resource elements used for FD transmissions. [0096], further discloses a physical resource is e.g. a resource block, but it can also be a time slot, subframe or other physical unit)
Fodor does not explicitly teach determining, based at least in part on the identifying and a subcarrier spacing of the resource assignment, a transmit power control for a first uplink signal.
However, in a similar field of endeavor, Ouchi discloses in [0231] A maximum output power value may be determined at least based on some or all of information received from the base station apparatus (e.g., system information or RRC message), the MPR, the A-MPR, the P-MPR, and Δ.sub.IB,c. [0232], further disclsoes the base station apparatus configures the frequency and subcarrier spacing corresponding to the 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing of the invention to modify the teachings of Fodor to include the above limitations as suggested by Ouchi, to provide improved transmission efficiency in a radio communication system as indicated in [0011] of Ouchi. 


Regarding Claim 30, Fodor teaches A non-transitory computer-readable medium storing code for wireless communication at a user equipment (UE), the code comprising instructions executable by a processor to: (Figure 8 and [0106]-
receiving a resource assignment of a carrier for full-duplex communication; ([0003], discloses In-band Full Duplex, FD,—or full duplex for short—technology makes it possible that a wireless node transmits and receives communication signals using overlapping or even identical frequency resources for reception and transmission simultaneously.  [0038], discloses physical resource blocks and resource elements scheduled for the UE that are used for FD transmissions. [0071], further discloses an FD radio bearer setup procedure, in which a full duplex radio bearer is allocated to the wireless device. [0086], further discloses as part of the procedure, the base station typically allocates radio resources to the radio bearers necessary to deliver that service to the wireless device. [0094] of Fodor, “parameters related to UL transmissions of the wireless device are: modulation type and coding scheme of uplink, UL, signals transmitted by the wireless device in the FD mode, number of UL physical channels used in the FD mode (e.g. number of physical resource blocks, RBs, in LTE systems), UL channel bandwidth, a location of the UL physical channels used in FD Mode within the UL channel bandwidth, UL frequency band or carrier frequency, wireless device maximum UL transmission power (i.e. UE max nominal power) etc.”)
identify a first set of parameters associated with a potential downlink signal from a base station;  ([0011], discloses receiving, from the network node (i.e. base station), information indicative of a downlink transmission power of the network node. [0016], further discloses calculating at least one Full Duplex maximum power reduction parameter based on at least one parameter related to uplink transmissions from the 

determine, based at least in part on the identifying, a transmit power control for a first uplink signal in full-duplex communication over a carrier;  ([0011], discloses obtaining at least one Full Duplex maximum power reduction parameter, based on the received information. The method further comprises determining uplink transmission power based on the at least one Full Duplex maximum power reduction parameter and transmitting an uplink signal to the network node, with the determined uplink transmission power, in the FD mode. [0094] of Fodor, “parameters related to UL transmissions of the wireless device are: modulation type and coding scheme of uplink, UL, signals transmitted by the wireless device in the FD mode, number of UL physical channels used in the FD mode (e.g. number of physical resource blocks, RBs, in LTE systems), UL channel bandwidth, a location of the UL physical channels used in FD Mode within the UL channel bandwidth, UL frequency band or carrier frequency, wireless device maximum UL transmission power (i.e. UE max nominal power) etc.”) 
transmit, to the base station, the first uplink signal in a first slot formatted for the full-duplex communication. ([0011], discloses transmitting an uplink signal to the network node, with the determined uplink transmission power, in the FD mode. 
Fodor does not explicitly teach determining, based at least in part on the identifying and a subcarrier spacing of the resource assignment, a transmit power control for a first uplink signal.
However, in a similar field of endeavor, Ouchi discloses in [0231] A maximum output power value may be determined at least based on some or all of information received from the base station apparatus (e.g., system information or RRC message), the MPR, the A-MPR, the P-MPR, and Δ.sub.IB,c. [0232], further disclsoes the base station apparatus configures the frequency and subcarrier spacing corresponding to the operating band used by the terminal apparatus, based on the received capability information and the operating band supported by the terminal apparatus. The terminal apparatus determines the MPR and A-MPR used to configure the uplink transmit power, based on the configured information. At that time, both the A-MPR for the operating band and the A-MPR corresponding to the subcarrier spacing may be determined, or the A-MPR for the subcarrier spacing corresponding to the operating band or configurable in the operating band may be determined. To be more specific, the A-MPR may be determined based on the operating band and/or the subcarrier spacing. The A-MPR may be determined based on at least the network signalling value corresponding to the operating band and/or subcarrier spacing. To be more specific, the maximum output power value of each uplink signal/uplink physical channel may be determined 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing of the invention to modify the teachings of Fodor to include the above limitations as suggested by Ouchi, to provide improved transmission efficiency in a radio communication system as indicated in [0011] of Ouchi. 

Claims 2-3, 6-7, 20, 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fodor/Ouchi in view of US 2017/0302337 A1 to Liu et al. (hereinafter “Liu”)


Regarding Claim 2, Fodor/Ouchi teaches The method of claim 1, further comprising: 
Fodor discloses half-duplex communications (see [0076]), but Fodor/Ouchi does not explicitly teach determining a transmit power control for a second uplink signal in half-duplex communication over the carrier; and transmitting the second uplink signal in a second slot formatted for the half- duplex communication.
However, in a similar field of endeavor, Liu discloses in [0064]-[0066], discloses the first device sends an uplink signal on the first time-frequency resource. In the other case, the first device sends an uplink signal (second uplink signal) on the second time-frequency resource (i.e. second slot). Two different power adjustment parameters are corresponding to the two cases. The first time-frequency resource may be a full-duplex 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing of the invention to modify the teachings of Fodor/Ouchi to include the above limitations as suggested by Liu, as interference to half-duplex uplink transmission is different from interference to uplink transmission in full-duplex uplink transmission, and as such, two different power adjustment parameters are required for respectively performing power control in half-duplex and full duplex uplink transmission, in order to eliminate or reduce adverse impact caused by a self-interference residual on reception of an uplink signal in a full-duplex system, as indicated in [0005] and [0065] of Liu.

Regarding Claim 3, Fodor/Ouchi/Liu teaches The method of claim 2, wherein Liu further teaches the half-duplex communication is configured for time division duplex multiplexing or frequency division duplex multiplexing over resources of the carrier. ([0022], discloses LTE TDD and LTE FDD) Examiner maintains same motivation to combine as indicated in Claim 2 above.

Regarding Claim 6, Fodor/Ouchi teaches The method of claim 1, further comprising: 
configuring a second set of parameters for a reference power determination associated with the full-duplex communication; and wherein the determining is based at least in part on the configuring.
However, in a similar field of endeavor, Liu discloses in [0041], Optionally, in another embodiment, in step 310, the first device obtains power indication information sent by the second device, and the power indication information is used to indicate a self-interference compensation amount of the second device; and the first device determines the uplink transmit power (reference power determination) according to the self-interference compensation amount and an uplink open-loop power parameter (i.e. second set of parameters).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing of the invention to modify the teachings of Fodor/Ouchi to include the above limitations as suggested by Liu, in order to eliminate or reduce adverse impact caused by a self-interference residual on reception of an uplink signal in a full-duplex system, as indicated in [0005] of Liu.

Regarding Claim 7, Fodor/Ouchi/Liu teaches The method of claim 6, wherein Liu further teaches the reference power determination comprises an open loop power determination or a closed loop power determination. ([0041], Optionally, in another embodiment, in step 310, the first device obtains power indication information sent by the second device, and the power indication information is used to indicate a self-interference compensation amount of the second device; and the first device 
Examiner maintains same motivation to combine as indicated in Claim 6 above.

Regarding Claim 20, Fodor/Ouchi teaches The method of claim 1, wherein Fodor/Ouchi does not explicitly teach the transmit power control comprises a physical uplink shared channel transmission power or a physical uplink control channel transmission power for the full-duplex communication.
However, in a similar field of endeavor, Liu discloses in [0064]-[0066], discloses the first device sends an uplink signal on the first time-frequency resource. In the other case, the first device sends an uplink signal (second uplink signal) on the second time-frequency resource (i.e. second slot). Two different power adjustment parameters are corresponding to the two cases. [0045]-[0046], further discloses uplink power control in LTE, such as power of PUSCH subframe.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing of the invention to modify the teachings of Fodor/Ouchi to include the above limitations as suggested by Liu, in order to eliminate or reduce adverse impact caused by a self-interference residual on reception of an uplink signal in a full-duplex system, as indicated in [0005] of Liu.

Claim 23 are rejected for having the same limitations as claim 2, except the claim is in apparatus format.
Claim 10-11, 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fodor/Ouchi in view of US 2020/0383060 A1 to Park et al. (hereinafter “Park”)

Regarding Claim 10, Fodor/Ouchi teaches The method of claim 1, further comprising: 
Fodor/Ouchi does not explicitly teach estimating a pathloss of the potential downlink signal for the full-duplex communication; and wherein the determining further comprises determining a compensation parameter of the transmit power control based at least in part on the identifying and the estimating.
However, in a similar field of endeavor, Park discloses in [0192]-[0197] According to UL power control in the current LTE system, two types of pathloss compensation are considered. One is full pathloss compensation, and the other is fractional pathloss compensation.  The UL transmission power from the UE may be fully or partially compensated by taking into account estimated pathloss. First, full pathloss compensation may maximize fairness among cell-edge UEs. In other words, power received from the cell-edge UE by the gNB side may be comparable to the power received from a cell-center UE (i.e. identified).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing of the invention to modify the teachings of Fodor/Ouchi to include the above limitations as suggested by Park, in order to improve transmission efficiency of an uplink channel as indicated in [0023] of Park.

Regarding Claim 11, Fodor/Ouchi/Park teaches The method of the claim 10, wherein Park further teaches the compensation parameter comprises a fractional power control parameter. ([0192]-[0197], discloses fractional pathloss compensation) Examiner maintains same motivation to combine as indicated in Claim 10 above.

Claim 27 are rejected for having the same limitations as claim 10, except the claim is in apparatus format.

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fodor/Ouchi in view of US 2012/0276942 A1 to Mason et al. (hereinafter “Mason”)

Regarding Claim 13, Fodor/Ouchi teaches The method of claim 12, wherein 
Fodor/Ouchi does not explicitly teach the power control command comprises a power control step size for transmitting the first uplink signal in the first slot.
However, in a similar field of endeavor, Mason discloses in [0035], [0037], [0039], and [0042], transmit power control algorithm, in which power level can be adjusted in specified step increments (i.e. step size). For example, the output power of PA 316 may be adjusted in 5 dBm increments from -40 dBm to -5 dBm, and from there between -2 dBm and +2 dBm using another specified step size.  The algorithm may begin with initialization, and defining initial values for various variables, thresholds, transmit power range and step sizes. In one set of embodiments, a typical increment/decrement step size for the power may be set to 5 dB when the PA power is at step 6 (0 dBm) or below. Furthermore, the typical increment/decrement step size may be set to be 2 dB when the PA power is above step 6 (i.e. second set of parameters for a power control command).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing of the invention to modify the teachings of Fodor/Ouchi to include the above limitations as suggested by Mason, in order to improve power consumption of the system as indicated in [0035] of Mason.

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fodor/Ouchi in view of US 2020/0059867 A1 to Haghighat et al. (hereinafter “Haghighat”)

Regarding Claim 15, Fodor/Ouchi teaches The method of claim 14, further comprising: 
Fodor/Ouchi does not explicitly teach transmitting, to the base station, a signal indication of the power reduction.
However, in a similar field of endeavor, Haghighat discloses in [0338], [0347]-[0348] and [0356], a WTRU may provide power sharing control information to be transmitted with, included with, or piggybacked on a data channel of an uplink transmission (i.e. to the base station).  PSCI may indicate whether or not power sharing mechanism is applied, power reduction applied, and one or more parameters associated with the power sharing or power reduction.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing of the invention to modify the teachings of Fodor/Ouchi to include the above limitations as suggested by Haghighat, in order to counter path loss and channel fades to maintain expected target performance, as well as control and minimize the level of inter-cell interference in NR systems, as indicated in [0002]-[0003] of Haghighat.

Claim 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fodor/Ouchi in view of US 2010/0172291 A1 to Kim et al. (hereinafter “Kim”)

Regarding Claim 17, Fodor/Ouchi teaches The method of claim 1, wherein the identifying further comprises: 
Fodor/Ouchi does not explicitly teach determining a maximum signal to noise ratio to decode the potential downlink signal, the maximum signal to noise ratio included in the first set of parameters.
However, in a similar field of endeavor, Kim discloses in [0032] and [0049], a mobile station selecting between two access points based on maximum downlink SINR of a signal received at the mobile station, and minimum uplink transmit power of the mobile station, where a controller of a network apparatus, such as the mobile station, monitors network parameter such as SINR values (i.e. determine) with respect to different transmissions of different base stations.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing of the invention to modify the teachings of Fodor/Ouchi to include the above limitations as suggested by Kim, in order to improve downlink capacity and to reduce uplink transmit power of the network apparatus as indicated in [0023] of Kim.

Regarding Claim 18, Fodor/Ouchi/Kim teaches The method of claim 17, wherein: Fodor/Kim further teaches determining the maximum signal to noise ratio is based at least in part on one or more additional parameters of the first set of parameters, the one or more additional parameters comprising a modulation coding scheme, a code-rate, a transmission quality of service, a modulation format, allocated resource elements, or a transmission configuration indicator state pairing for the full-duplex communication. (Kim discloses in [0032] and [0047], identifying the maximum downlink SINR of a signal received at the mobile station.  Fodor further discloses in [0095], DL parameters for downlink signals including channel bandwidth, location, number of resource blocks, frequency (i.e. allocated resource elements))  Examiner maintains same motivation to combine as indicated in Claim 17 above.

Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fodor/Ouchi in view of US 2017/0033916 A1 to Stirling-Gallacher et al. (hereinafter “Stirling”)


Regarding Claim 21, Fodor/Ouchi teaches The method of claim 1, wherein Fodor/Ouchi does not explicitly teach the UE supports millimeter wave communications over a set of configured antennas.
However, a UE supporting millimeter wave communications is well known in the art. For example, in a similar field of endeavor, Stirling discloses in [0002]-[0004] and [0025], a UE capable of full duplex communications, and millimeter wave wireless communications providing relatively high data rates in microcells and picocells, where mmWave communication is suited for cellular communications. The mmWave systems use narrow beam antennas that enable an increased density of communication devices without causing interference.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing of the invention to modify the teachings of Fodor/Ouchi to include the above limitations as suggested by Stirling, as mmWave communication allows for adding additional capacity in wireless communication systems and provides greater reuse of the spectrum as indicated in [0002] of Stirling.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENKEY VAN whose telephone number is (571)270-7160. The examiner can normally be reached Monday - Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Sefcheck can be reached on (571)272-3098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENKEY VAN/Primary Examiner, Art Unit 2477